Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyk (DE 202004004342), cited by Applicant, see English translation provided by Applicant, 6/15/2018.

Regarding claim 8, Soyk discloses an agricultural machine arranged to engage with one or more forks or tines (5) of a fork assembly, the agricultural machine including a retention mechanism (1, 17, Fig.1), the retention mechanism including a foot (elements of 1,17 to the left of pivot at 8/9) slidably mounted to the machine extending between both sides of the machine and below the bottom of the machine (Figs.1-3) and an activation element extending upwardly from the foot (elements of 1 to the right of pivot at 8/9), wherein the foot is configured to slide upwards and downwards (seen clearly in Figs.1-3, 16 within 15 slides up and down along 6), the retention mechanism being arranged so that lifting the foot above the ground causes the activation element to activate (Fig.2) and lowering the machine on the foot when grounded causes the activation element to deactivate (Fig.1).

Regarding claim 9, Soyk further discloses the retention mechanism is in the form of one or more latch (English translation, Page 3, Para.9).

Regarding claim 10, Soyk further discloses the foot extends from one side of the agricultural machine to the other (Abstract and Figs.1-3).

Regarding claim 19, Soyk further discloses the latch is configure to engage with a retention element of the fork assembly, the retention element being separate from the forks or tines (English translation, Page 3, Para.8).

Allowable Subject Matter
Claims 1-7, 11, 13, 15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and 11 and subsequent dependent claims.  The prior art of record does not disclose or render obvious an agricultural machine assembly including the fork assembly as claimed with a retention mechanism including a foot extending below the bottom of the agricultural machine, a latch and a retention element engageable with the latch engaging the latch with the retention element latches the fork assembly to the agricultural machine while the agricultural machine is grounded and lowering the agricultural machine on the foot after the agricultural machine has been lifted releases the latch from the retention element  to unlatch the agricultural machine from the fork assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 2/1/2021 with respect to the 102 rejections of claims 8-10 and 19 have been fully considered but they are not persuasive. 
In response to Applicant's argument that Soyk does not disclose foot slide upwards and downwards, inasmuch as Applicant had claimed this feature, it is disclosed by Soyk as can best be seen in Figs.1-3 as referenced in the previous office action, 16 within 15 slides up and down along 6.  And as such, any arguments pertaining to this element are considered nonpersuasive.  
The rejection of claim 8 is maintained.  For the purpose of clarification, points made in previous office actions have been elaborated on in this rejection above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652